Citation Nr: 1139114	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-31 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for shrapnel wounds to the legs.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claims of service connection for shrapnel wounds to the legs, a left knee injury, and a spastic colon (claimed as a stomach condition); and granted the Veteran's claim of entitlement to service connection for burns to the legs and assigned an initial noncompensable disability rating.  The Veteran appealed the decision in October 2006 and the RO issued a statement of the case (SOC) in September 2007 addressing these issues.  However, in September 2007, the Veteran did not perfect the claim of entitlement to service connection for a spastic colon and the issue is not before the Board.  

Further, the Board issued a decision in October 2009, which denied the Veteran's claim of entitlement an initial compensable disability rating for his service-connected burns.  In October 2009, the Board also remanded the issues of service connection for shrapnel wounds and a left knee injury for further evidentiary development, to include obtaining a copy of the Agent Orange Registry Examination and scheduling a VA examination.  During the pendency of this appeal, the RO granted service connection for the Veteran's left knee injury in a March 2011 rating decision.  The Veteran has not filed a notice of disagreement as to the grant of service connection or evaluation of 10 percent disability rating for the left knee disability, effective November 2005.  The Board finds that the benefit being sought has been granted and the issue of service connection for a left knee injury is no longer before the Board.  The remaining issue of entitlement to service connection for shrapnel wounds to the legs has returned to the Board for appellate review.  Having found that the dictates of the October 2009 Board remand have been substantially complete, the Board may proceed.  Stegall v. West, 11 Vet. App. 268 (1998)   

In June 2008, the Veteran testified before the undersigned during a travel board hearing held in Montgomery, Alabama.  A transcript of the proceeding has been associated with the claims file.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a current disability caused by shrapnel wounds, to include muscle damage, and a shrapnel wound disability is not related to a disease or injury in service.    


CONCLUSION OF LAW

The Veteran does not have a shrapnel wound disability which was incurred in service.  38 U.S.C.A. §§ 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the Veteran's service connection claim, a letter dated in December 2005 satisfied the second and third elements under the duty to notify provisions.  A March 2006 letter satisfied the first element under the duty to notify.  Further, letters dated in April 2009 and January 2010 continued to provide notice of the three elements under the duty to notify.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded VA examinations to determine the nature and etiology of any residuals of shrapnel wounds in September 2007 and April 2011.  As discussed below, the Board finds that these examinations are adequate, as they are predicated on a full reading of the records contained in the Veteran's claims file.  The opinions consider all of the pertinent evidence of record and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue has been met.  38 C.F.R. § 3.159(c) (4).   

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004)(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997)(holding that interpretation of section 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

The Veteran's service treatment records indicate that in July 1970, he was treated for burns to his legs.  An August 1970 treatment note provides that the Veteran's burns caused pain and numbness of his right leg.  A separate August 1970 treatment note indicated that his burns were healing well with partial pain in the calves.  There are no further treatment records which reflect continued treatment for this condition.  His service separation examination revealed a normal lower extremity examination.  He expressly stated that he was in good health and the examiner found him qualified for separation.  As such, it appears that the residuals of the burns resolved prior to service separation.  

The Veteran's VA treatment records show complaints of left knee pain but are silent for treatment of residuals of shrapnel wounds, to include muscle damage.  Private treatments records from a Dr. J.M.J., dated from March 1987 to December 2005, show various complaints of bilateral foot pain, bilateral hip pain, and left knee pain.  There is one treatment record dated in February 2007 which assesses a left leg knot.  However, this condition seems to have resolved as there are no further complaints of a left leg knot.  These private treatment records are silent for any complaints or treatment for residuals of shrapnel wounds to the legs, to include muscle disorders.  Treatment records from the Orthopedic Clinic show treatment for left knee pain and again are silent for complaints of and treatment for muscle damage.  

The Veteran was afforded a VA examination in September 2007 to assess the scars associated with the flash burns to his bilateral legs.  During the examination, he reported that while in Vietnam he was injured by an explosion which caused flash burns to his bilateral posterior legs.  He indicated being treated during service for his burns by way of debridement and whirlpool treatment for about one month.  The examiner indicated that the Veteran had permanent scarring to the bilateral posterior legs secondary to burns without current symptoms.  

The Veteran was afforded another VA examination in March 2010 to assess his muscles.  He again reported sustaining flash burns after a grenade exploded.  He also indicated receiving shrapnel infestation on the calf of his left leg and swelling of his left knee.  He indicated that the shrapnel was removed from his leg at the time of the injury.  He indicated that his condition was stable at the time of the VA examination.  The examiner indicated that the muscles involved were the bilateral gastrocnemius muscles due to a rocket propelled grenade explosion.  X-rays of the bilateral lower extremities showed loose bodies of the left tibia vs. a fabella.  He was diagnosed with status post left calf shrapnel fragmentation wound injury.  The examiner noted the loose bodies noted in the x-ray report and indicated that he could not state whether or not this reported radiologic finding was related to his in-service trauma as his service treatment records only document flash burns and any scars from these burns, were noted to have resolved as of the examination.  

A September 2010 VA joint examination report again indicates the Veteran's in-service injury due to the explosion.  The examiner indicated that the scars had "shrunken and disappeared' to the point that they were barely visible.  The Veteran denied any residuals due to the burn scars.  He also indicated that shrapnel fragments were only located on the surface of his calves and did not cause any residual disabilities.  The examiner went on to examine the Veteran's left knee for which he was diagnosed with degenerative joint disease.  The examiner also diagnosed the Veteran with history of superficial shrapnel fragments to the bilateral calves without soft tissue penetration, scar or functional residual.  He opined that the Veteran's history of shrapnel wounds to the lower extremities was at least as likely as not related to his in-service injury.  

The Veteran was then afforded a VA examination in April 2011 to assess his lower extremity muscles.  The examiner reviewed the treatment records and indicated no treatment for shrapnel wounds.  He further noted no post-service treatment for shrapnel wounds or muscle problems.  The Veteran reported no muscle pain in either leg during the examination.  He also indicated never experiencing a muscle tumor.  The examiner noted scattered superficial varicose veins.  There were no scars found which were caused by previous shrapnel injury.  The examiner noted that the Veteran had a superficial, well-healed scar along his left lower leg below the knee from vein harvesting for bypass grafts.  There were no adhesion, tendon damage, or peripheral problems identified in either leg.  The examiner provided that there was no evidence of shrapnel wounds to either leg identified at the time of the examination.  There were no residuals of the Veteran's scars.  He was assessed with normal muscles in both legs.    

In his June 2008 Board hearing, the Veteran asserted that while in Vietnam, a grenade exploded and caused severe burns to his legs.  He contends that this event not only caused the burns and knee injury for which he is service-connected but caused damage to his lower extremity tendons and ligaments.  He indicates that the small pieces of shrapnel had to be scraped from his legs.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007)(unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report symptoms related to residuals of shrapnel wounds.

Additionally, under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  The Veteran's VA Form DD 214 provides that he received a Purple Heart medal, among numerous other service medals, which connotes combat duty while in Vietnam.  The Board finds that the Veteran is competent to provide testimony regarding his in-service injury.  The Veteran is found credible in his assertions of in-service injury as well as his symptoms both prior to and after service discharge.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

But unlike the varicose veins in Barr or the dislocated shoulder in Jandreau, muscle damage is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandrea, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of residuals of shrapnel wounds, to include any muscle damage.  

Further, the absence of documented complaints of or treatment for any residuals of shrapnel wounds for many years after service separation weighs against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Also the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Accordingly, the evidence of record weighs against a finding of service connection for residual of shrapnel wounds.  Specifically, post-service medical records do not reflect a diagnosis of any residuals for shrapnel wounds since service discharge nor do they show a nexus between any shrapnel wounds and service.  In fact, the Veteran has consistently reported that he has not experienced problems due to these shrapnel wounds during his various VA examinations.  The Veteran's complaints are also insufficient to establish a diagnosis given his lack of medical expertise.  There is no evidence of current residuals of a shrapnel wound.  To the extent that the Veteran has residuals, there is no competent medical evidence indicating an association between any such residuals and the Veteran's military service.  See McLain v. Nicholson, 21 Vet. App. 319 (2007)(holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).  Without any medical evidence of a current disorder, service connection cannot be granted.  See Degmetich, 104 F.3d at 1332.  

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for shrapnel wounds to the legs is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


